O’BRIEN, J.
(concurring). Unless contrary to public policy or good morals, courts will enforce contracts as made by the parties, when reasonable and enforceable without public inconvenience. A stipulation or condition by a resident not to bring suit outside a particular county is not opposed to public policy or good morals. Whether reasonable, or enforceable without great inconvenience, will depend on the facts appearing. Here the condition is not assailed for fraud or mistake, it being conceded by the demurrer that the contract was deliberately entered into, without fraud or mistake. Conditions ousting courts of jurisdiction, or enforceable at the expense of great public inconvenience, have been declared inoperative. A condition such as is here involved has never been judicially condemned in this state, and I think it would be going too far to hold that parties may not freely and fairly enter into a contract which is not shown to be either unconscionable, unreasonable, contrary to public policy or good morals, and thereafter have it enforced as made. I therefore concur with Mr. Justice PARKER.
FOLLETT, J., did not vote.